Order fixing rent of premises under foreclosure, directing that such rent be paid weekly, and that on failure of payment the occupants shall surrender the premises to the receiver, reversed on the law and the facts, without costs, and matter remitted to the Special Term to ascertain the amount received by appellant for the use of rooms actually occupied by appellant’s guests from July 3, 1934. Such amount may be ascertained by deducting from the amount received by appellant for room and board the reasonable value of the board, the use of the contents of the rooms, and service, if any. In the absence of such proof the reasonable value of the rooms so occupied, as if unfurnished, may be taken as the basis of determining what appellant has received therefor. When the sum is ascertained, appellant should be directed to pay the same to the receiver. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.